Detailed Action
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Action is in reply to the Application filed on 01/07/2021. 
Claims 1-20 are currently pending and have been examined; Claims 17-20 have been preliminarily amended.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/06/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Claim Objections
Claims 1, 9, and 17 are objected to for the following informalities: “collaboratively prediction score” appears to have been intended to read  “collaborative prediction score,” as recited in the Specification. Appropriate corrections is required.
Claim 17 is objected to for the following informalities: The first recitation of “the processor” should read “a processor” to establish proper antecedent basis. Appropriate corrections is required.

Claim Rejection – 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
First, it is determined whether the claims are directed to a statutory category of invention. In the instant case, claims 1-8 are directed to a process, claims 9-16 are directed to a machine, and claims 17-20 are directed to an article of manufacture. Therefore, claims 1-20 are directed to statutory subject matter under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”)  (Step 1: YES).
The claims are then analyzed to determine whether the claims are directed to a judicial exception. In determining whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), as well as analyzed to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of the judicial exception (Prong Two of Step 2A). 
Claims 1, 9, and 17 recite at least the following limitations that are believed to recite an abstract idea:
obtaining a score of a first attribute content of a first attribute of a plurality of products according to historical scores of a plurality of users for the plurality of products in a same type; 
obtaining a second attribute of a prediction product and a second attribute content of the second attribute, and obtaining a prediction score of the second attribute of the prediction product gained from a user according to the score of the first attribute content and the second attribute content; 
identifying the historical scores of the plurality of products of the same type from the plurality of users as an input of a collaborative filtering technique, and obtaining a collaboratively prediction score of the prediction product; 
identifying the score of the first attribute content and the historical scores as inputs of an analysis, and obtaining a prediction score ratio of the second attribute and a collaborative prediction score ratio; 
calculating scores of the prediction product corresponding to the plurality of the users according to the prediction score of the second attribute, the prediction score ratio of the second attribute, the collaborative prediction score and the collaborative prediction score ratio; and 
recommending a prediction product to the user according to scores of prediction products.

The above limitations recite the concept of predictive recommendations. These limitations, under their broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial interactions, e.g. sales activities/behaviors, and managing personal behavior or relationships or interactions between people, e.g., following rules or instructions. Accordingly, under Prong One of Step 2A, claims 1, 9, and 17 recite an abstract idea (Step 2A, Prong One: YES).
           Prong Two of Step 2A is the next step in the eligibility analyses and looks at whether the abstract idea is integrated into a practical application. This requires an additional element or combination of additional elements in the claims to apply, rely on, or user the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
	In this instance, the claims recite the additional elements of:
A wave-filtering system
A deep neural network
a storage, a processor and a product recommendation program that is stored in the storage and can be performed by the processor
A computer readable storage medium, with a processor-executable product recommendation program stored in the storage medium
However, these elements do not amount to an improvement in the functioning of a computer or any other technology or technical field; apply the judicial exception with, or by use of, a particular machine; or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort to monopolize the exception.
In addition, the recitations are recited at a high level of generality and also do not amount to an improvement in the functioning of a computer or any other technology or technical field; apply the judicial exception with, or by use of, a particular machine; or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort to monopolize the exception.
 The dependent claims also fail to recite elements which amount to an improvement in the functioning of a computer or any other technology or technical field; apply the judicial exception with, or by use of, a particular machine; or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort to monopolize the exception. For example, claims 2-8, 10-16, and 18-20 are directed to the abstract idea itself and do not amount to an integration according to any one of the considerations above. Therefore the dependent claims do not create an integration for the same reasons.
Step 2B is the next step in the eligibility analyses and evaluates whether the claims recite additional elements that amount to an inventive concept (i.e., “significantly more”) than the recited judicial exception. According to Office procedure, revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be re-evaluated in Step 2B because the answer will be the same.
In Step 2A, several additional elements were identified as additional limitations:
A wave-filtering system
A deep neural network
a storage, a processor and a product recommendation program that is stored in the storage and can be performed by the processor
A computer readable storage medium, with a processor-executable product recommendation program stored in the storage medium
These additional limitations, including the limitations in the dependent claims, do not amount to an inventive concept because they were already analyzed under Step 2A and did not amount to a practical application of the abstract idea. 
Furthermore, it has been held that generic computing components, receiving or transmitting data over a network, performing repetitive calculations, electronic recordkeeping, storing and receiving information in memory, presenting offers, restricting public access, gathering statistics, and eliminating less restrictive pricing information are well-understood, routine, and conventional activities (see MPEP 2106.05(d)). 
In addition, courts have held computer-implemented processes not to be significantly more than the abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such that an idea that could be done by a human analog (i.e., by hand or merely thinking) (see MPEP 2106.05(d)). 
In this instance, the additional limitations recited above are at least one of well-understood, routine, and conventional according to the list in MPEP 2106.05(d) or merely generic computer functions merely used to implement an abstract idea, such that an idea that could be done by a human analog.
Therefore, the claims lack one or more limitations which amount to an inventive concept in the claims.
For these reasons, the claims are rejected under 35 U.S.C. 101.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejection – 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-5, 9-13, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Steck (US 20200143448 A1), hereinafter Steck, in view of Gates et al (US 20100076958 A1), hereinafter Gates.

Regarding claim 1, Steck teaches a product recommendation method, comprising the following steps: 
obtaining a score of a first attribute content of a first attribute of a plurality of products according to historical scores of a plurality of users for the plurality of products in a same type (Steck: “an interaction matrix 126 that represents historical preferences of the users for the items .” [0026] – “The interaction data 120 may be generated in any technically feasible fashion. … each item in the item set 124 is an item on a retail website, …each item in the item set 124 is a movie , X ( uj ) is a score when the uth user has rated the jth movie , and X ( uj ) is zero when the uth user has not rated the jth movie” [0031] – “an interaction matrix that reflects a plurality of interactions between a plurality of users and a plurality of items ” [0101]); 
obtaining a second attribute of a prediction product and a second attribute content of the second attribute, and obtaining a prediction score of the second attribute of the prediction product gained from a user according to the score of the first attribute content and the second attribute content; identifying the historical scores of the plurality of products of the same type from the plurality of users as an input of a collaborative filtering system, and obtaining a collaboratively prediction score of the prediction product (Steck: “The preference prediction model 170 is a collaborative filtering recommendation model that computes predicted scores of users for items based on an interaction matrix 126 that represents historical preferences of the users for the items . Each predicted score represents a predicted preference of a user for an item .” [0026] – “The preference prediction model 170 is a linear model that, after training, generates a predicted score of a user for an item based a weighted aggregation of the historical preferences of the user for other items” [0028] – “At step 416 , the scoring engine 172 performs a vector - matrix multiplication between the user vector 182 and the weight matrix 160 to compute the predicted score vector 184 for the user 222. The preference prediction model 170 then outputs the predicted score vector 184.” [0094]); 
identifying the score of the first attribute content and the historical scores as inputs of a deep neural network model, and obtaining a prediction score ratio of the second attribute and a collaborative prediction score ratio; calculating scores of the prediction product corresponding to the plurality of the users according to the prediction score of the second attribute, the prediction score ratio of the second attribute, the collaborative prediction score and the collaborative prediction score ratio (Steck: “the self - similarity prevention constraint can be incorporated into the objective function to generate a Lagrangian that includes a vector of N Lagrangian multipliers” [0097] – “At step 416 , the scoring engine 172 performs a vector - matrix multiplication between the user vector 182 and the weight matrix 160 to compute the predicted score vector 184 for the user 222. The preference prediction model 170 then outputs the predicted score vector 184. At step 418 , the service application 180 ranks , by predicted score , items 224 in the item set 124 and optionally filters the ranked items 124 to remove the items 224 with which the user 122 has interacted to generate the recommended item list.” [0094] – “The preference prediction model may compute and output predicted preferences at any level of granularity based on the weight matrix and at least a portion of the interaction matrix .” [0098] – “the interaction data 120 described previously herein in conjunction with FIG. 2 was used to compare the performance of the preference prediction model 170 and a Variational Autoencoder (a deep neural network with three hidden layers) using comparable processors. …Empirical results have also shown that the accuracy of the preference prediction model 170 is comparable or better than the accuracy of a typical recommender deep neural network.” [0089-0090]); and 
recommending a prediction product to the user according to scores of prediction products (Steck: “At step 420 , the service application 180 assigns the highest ranked items 124 as per the recommended item list to the interface elements 192 and causes the application interface 190 to be displayed to the user.” [0420]),
but does not specifically teach that the collaborative filtering system is a collaborative wave-filtering system. 
However, Gates teaches a product recommender system (Gates: Abstract), including that the collaborative filtering system is a collaborative wave-filtering system (Gates: “the collaborative filter engine can calculate the similarity between two different media items by representing each item as a vector in a multidimensional vector space. The number of dimensions is equal to the number of users in the purchase matrix 306. A correlation between items is developed by computing the distance between vectors. A pure or modified trigonometric function (e.g. cosine or sine function) can be used to calculate the distance between vectors. ” [0075]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Steck would continue to teach identifying the historical scores of a plurality of products as inputs of a collaborative filtering system, except that now it would also teach that said system is a wave-filtering system, according to the teachings of Gates. This is a predictable result of the combination.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because it would result in an improved ability to generate similarity data between products (Gates: [0009]).

Regarding Claim 2, Steck/Gates teach the product recommendation method of claim 1, wherein the step of obtaining a score of a first attribute content of a first attribute of a plurality of products according to historical scores of a plurality of users for the plurality of products in a same type comprises: identifying a historical score of the product with the first attribute content as a score of the first attribute content according to the historical scores of the plurality of products of the same type from the plurality of users, when only one of the products has the first attribute content; and, identifying a sum of the historical scores of the plurality of products with the first attribute content as the score of the first attribute content according to the historical score of the plurality of products of the same type from the plurality of users, when the plurality of products all have the first attribute content (Steck: “The interaction data 120 may be generated in any technically feasible fashion. … each item in the item set 124 is an item on a retail website, …each item in the item set 124 is a movie , X ( uj ) is a score when the uth user has rated the jth movie , and X ( uj ) is zero when the uth user has not rated the jth movie” [0031] – “an interaction matrix that reflects a plurality of interactions between a plurality of users and a plurality of items ” [0101] – It is recognized that the predicted score of a product is based only on the historical scores of those items of the same attribute. ).

Examiner Note: Claims 3-4 are identical to Claim 2.
	Regarding Claims 3-4, the limitations of claims 3-4 are closely parallel to the limitations of claim 2 and are rejected on the same basis.

Regarding Claim 5, Steck/Gates teach the product recommendation method of claim 1, wherein the step of obtaining a second attribute of a prediction product and a second attribute content of the second attribute, and obtaining a prediction score of the second attribute of the prediction product gained from a user according to the score of the first attribute content and the second attribute content comprises: obtaining the second attribute of the prediction product and the second attribute content of the second attribute, when only one second attribute content is provided in the second attribute, identifying the score of the first attribute content corresponding to the second attribute content as a score of the second attribute; and obtaining the second attribute of the prediction product and the second attribute content in the second attribute, when the second attribute has a plurality of second attribute contents, identifying the highest score of first attribute contents corresponding to the second attribute contents as the score of the second attribute (Gates: “Songs A and B may co-occur equally as often as Songs A and C, but songs A and B can have a higher similarity score (that is, deemed more similar) than Songs A and C if Song B is more popular overall. One way of determining the popularity of the different songs is by measuring how often each song occurs in the overall data set.” [0076])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Steck with Gates for the reasons identified above with respect to claim 1. 

Regarding Claims 9-13, the limitations of system claims 9-13 are closely parallel to the limitations of method claims 1-5, with the additional limitations of a storage, a processor and a product recommendation program that is stored in the storage and can be performed by the processor (Steck: [0023], Claim 20), and are rejected on the same basis.

Regarding Claims 17-18, the limitations of claims 17-18 are closely parallel to the limitations of method claims 1-2, with the additional limitations of a computer readable storage medium, wherein a product recommendation program is stored in the storage medium, wherein the product recommendation program is executed by the processor (Steck: [0111], Claim 11), and are rejected on the same basis.

Claims 6-8, 14-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Steck, in view of Gates, and further in view of Lang et al (US 5867799), hereinafter Lang.

Regarding Claim 6¸Steck/Gates teach the product recommendation method of claim 1, but do not specifically teach that the step of obtaining a second attribute of a prediction product and a second attribute content of the second attribute, and obtaining a prediction score of the second attribute of the prediction product gained from a user according to the score of the first attribute content and the second attribute content comprises: obtaining the second attribute of the prediction product and the second attribute content of the second attribute, when only one second attribute content is provided in the second attribute, identifying the score of the first attribute content corresponding to the second attribute content as a score of the second attribute, and obtaining the second attribute of the prediction product and the second attribute content of the second attribute, when the second attribute has a plurality of second attribute contents, identifying an average value of scores of first attribute contents corresponding to the second attribute contents as the score of the second attribute. 
However, Lang teaches collaborative recommendation filtering systems (Lang: Abstract, Col. 5, lines 45-50), including obtaining the second attribute of the prediction product and the second attribute content of the second attribute, when only one second attribute content is provided in the second attribute, identifying the score of the first attribute content corresponding to the second attribute content as a score of the second attribute, and obtaining the second attribute of the prediction product and the second attribute content of the second attribute, when the second attribute has a plurality of second attribute contents, identifying an average value of scores of first attribute contents corresponding to the second attribute contents as the score of the second attribute (Lang: “the probability calculation for each article's words becomes a simple, linear one that can be computed in O(ld) … compute the term weights, normalize the weight vector for each informon A, and find the average of the vectors for each rating category M.” Col. 12, lines 50-65 – “the TF-IDF representation and the cosine Similarity metric, i.e., the normalized dot product, will be used.” Col. 23, lines 49-51).
It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Steck/Gates would continue to teach obtaining a second attribute of a prediction product and a second attribute content of the second attribute, and obtaining a prediction score of the second attribute of the prediction product gained from a user according to the score of the first attribute content and the second attribute content, except that now it would also teach obtaining the second attribute of the prediction product and the second attribute content of the second attribute, when only one second attribute content is provided in the second attribute, identifying the score of the first attribute content corresponding to the second attribute content as a score of the second attribute, and obtaining the second attribute of the prediction product and the second attribute content of the second attribute, when the second attribute has a plurality of second attribute contents, identifying an average value of scores of first attribute contents corresponding to the second attribute contents as the score of the second attribute, according to the teachings of Lang. This is a predictable result of the combination.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because it would result in an improved ability to extract data using collaborative filtering (Lang: Col. 3, lines 34-40).

Regarding Claim 7, Steck/Gates/Lang teach the product recommendation method of claim 6, wherein the step of recommending a prediction product to the user according to scores of prediction products comprises: recommending a prediction product with a preset recommendation number for the users according to the scores of the prediction products (Steck: “. At step 420 , the service application 180 assigns the highest ranked items 124 as per the recommended item list to the interface elements 192 and causes the application interface 190 to be displayed to the user .” [0094]).

Examiner Note: Claim 8 is identical to Claim 7.
	Regarding Claim 8, the limitations of claim 8 are closely parallel to the limitations of claim 7 and are rejected on the same basis.

	Regarding Claims 14-16 and 19-20, the limitations of method claims 14-16 and claims 19-20 are closely parallel to the limitations of method claims 6-7 and are rejected on the same basis.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ducheneaut et al (US 20090077057 A1) teaches mixed-model recommender techniques that incorporate collaborative filtering and other methods to create composite score.
Dolan et al (US 20160063993 A1) teaches combined recommender processes that incorporate collaborative filtering and neural networks to sore recommendations.
Hughes et al (US 9495645 B2) teaches predictive recommender systems that leverage collaborative filtering techniques and neural networks to predict ratings of content for a user.
Gutta et al (WO 02080532 A1) teaches combined recommendation score processes that incorporate a neural network and collaborative recommendation techniques.
Lee et al(NPL-see attached) discussed a hybrid recommendation system that combines collaborative filtering with neural networks to make predictive recommendations based on user ratings.
Kiran et al (NPL -see attached) discusses hybrid recommender systems that combine deep neural networks with collaborative filtering to make predictive ratings based on historical data.
Naumov et al (NPL -see attached) teaches deep learning recommendation models that incorporate collaborative techniques to make predictive recommendations based on past ratings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J SULLIVAN whose telephone number is (571)272-9736. The examiner can normally be reached Mon - Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.J.S./Examiner, Art Unit 3684      
/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684